Order modified so as to make the order one for peremptory mandamus for reinstatement and payment of salary from May 6, 1935, and as modified affirmed, without costs. Memorandum: The delay in bringing this proceeding is satisfactorily explained. Section -445 of the Charter of the City of Buffalo is applicable to these relators. (Matter of Deth v. Castimore, 245 App. Div. 156.) The back salary to be paid is the salary beginning May 6, 1936. (Matter of Mullane v. McKenzie, 269 N. Y. 369.) All concur. (The order directs reinstatement of petitioner in the police department.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.